DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on June 6, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (USP 7,546,985).
Referring to Figures 1-2, Choi illustrates a collaborative robot operating system comprising: a collaborative robot comprising at least one articulating arm (20) and an end effector (not shown), the collaborative robot further comprising a first mount (510) located at a first location and second mount (510) located at a second location; a plurality of flexible lines (40) operable with the collaborative robot to facilitate a task associated with operation of the end effector of the collaborative robot; and a collaborative robot line management system operable to manage the positioning and routing of plurality of flexible lines relative to the collaborative robot, the collaborative robot line management system comprising: a first bracket (300) mounted to the first mount of the collaborative robot, the first bracket comprising a support portion (200) having a plurality of apertures formed therein; and a second bracket (300) mounted to the second mount of the collaborative robot, the second bracket comprising a support portion (200) having a plurality of apertures formed therein, wherein a first flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets.  
With respect to claim 6, Choi teaches a second flexible line (40) of the plurality of flexible lines is received through an aperture of the first bracket and an aperture of the second bracket, such that the second flexible line is supported by each of the first and second brackets.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11, 13-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (USP 4,855,560) in view of Kroulik (USP 5,816,736).
Sonoda teaches a collaborative robot operating system comprising: a collaborative robot comprising at least one articulating arm (4) and an end effector (2), the collaborative robot further comprising a first mount (portion of 4c engaging arm 4) located at a first location and second mount (portion of 4c engaging arm 4) located at a second location; a plurality of flexible lines (9) operable with the collaborative robot to facilitate a task associated with operation of the end effector of the collaborative robot; and a collaborative robot line management system operable to manage the positioning and routing of plurality of flexible lines relative to the collaborative robot, the collaborative robot line management system comprising: a first bracket (portion of 4c engaging lines 9) mounted to the first mount of the collaborative robot; and a second bracket (portion of 4c engaging lines 9)  mounted to the second mount of the collaborative robot, wherein a first flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets.  
Sonoda does not teach the first and second brackets having a plurality of apertures.  The prior art to Kroulik teaches a robot arm having a robot line management system operable to manage the positioning and routing of plurality of flexible lines relative to the robot, the collaborative robot line management system comprising: a mount (12) positioned on the arm, a bracket (16) mounted to the mount; the bracket comprising a support portion having a plurality of apertures formed therein (Fig. 1).  It would have been obvious to one of ordinary skill in the art to configure each bracket of Sonoda with a bracket comprising a support portion having a plurality of apertures, as taught by Kroulik, motivation being to provide a cable guide that securely supports the lines from damage caused by rubbing together, and provide a cable guide that can be easily attached to different shapes/sizes of robot arms.
With respect to claims 2, 4, 9, and 11 Kroulik teaches the bracket comprises a clamp (16,36) supported by the support portion of the bracket, and operable to apply a clamping force to a flexible line supported by the bracket to secure the flexible line to the bracket.
With respect to claim 6, the above combination of Sonoda and Kroulik produces a robot having a second flexible line of the plurality of flexible lines is received through an aperture of the first bracket and an aperture of the second bracket, such that the second flexible line is supported by each of the first and second brackets.
With respect to claims 7,15, and 21 Sonoda illustrates a line tie (not referenced but illustrated in Fig.1, adjacent to 12) extending around the plurality of flexible lines to restrain the flexible lines in a group at a specific axial location along the length of the plurality of flexible lines.  
With respect to claim 13, Kroulik illustrates a first aperture having a first diameter and a second aperture having a second diameter, and wherein the first diameter is larger than the second diameter.  
	With respect to claim 14, Kroulik illustrates the first bracket comprises a collaborative robot mounting portion extending from the support portion.  
	With respect to method claims 16-19, the combination of Sonoda and Kroulik produces a robot that inherently anticipates the claim limitations. 
With respect to claim 20, Sonoda and Kroulik do not disclose removing the first line from the aperture in each bracket and routing a third flexible line through the aperture in each bracket.  However, it would have been obvious to one of ordinary skill in the art to maintenance the robot of Sonoda modified by Kroulik, by removing a first line and installing a third line in each bracket, motivation being to replace a damaged line. 

Allowable Subject Matter
Claims 3, 5, 10,12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658